I first had the honour of addressing the 
General Assembly in September 1989, shortly after assuming the presidency of 
Bolivia. I anticipated then that the vertiginous changes taking place in and 
around us would bear the hallmark of what I termed the revolution of 
democracy. 
Today, after all we have experienced in this brief but intense period, we 
can see more clearly that the growth of universal awareness among men and 
women has not only given democracy, as a system, a global dimension for the 
first time in the history of mankind, but has also meant that its power for 
change and its potential for transformation are clearly challenging old ideas, 
old structures and old habits. 
I will say without fear of contradiction if I may be permitted to 
paraphrase what someone has said that democracy is racing round the globe, 
no longer a phantasmal newcomer but rather a wind of renewal and hope. 
Accordingly, what we must now surely call global democracy is shedding 
new light on old truths, leading us to understand better, for example, that 
power is, by definition, something to be shared; that we need a new and better 
understanding of the dynamics of consensus and dissent; and that the various 
forms of intermediation necessary for social life are now in crisis. 
Indeed, the more complex the organizational processes of a particular 
government, as is the case in democracy, the greater the need for that power 
to be shared if we wish to see it adequately maintained and developed. By the 
same token, the more rudimentary and simple power is, as is the case in 
authoritarianism and dictatorship, the less evident is the necessity of 
sharing power. 
Similarly, we can now see that the useful consensus on the basis of which 
the old democracies of the industrialized countries were built, with 
government and opposition thinking and acting virtually in the same way, seems 
to citizens a worn-out mechanism that hampers change. Paradoxically, at the 
opposite pole, in the young democracies of developing countries, the citizenry 
zealously calls for consensus as an essential means of uniting the nation's 
forces in pursuit of indispensable changes. 
It would seem, then, that where the art of consensus was perfected, the 
need is arising to learn how to manage dissent in an appropriate way; and 
where dissent had become a way of life and a cause of stagnation, there is a 
need in turn to learn how to build consensus. This could well be described as 
the dynamics of consensus and dissent under democracy. 
As to the forms of intermediation to be found in social life, we also see 
that the citizens of universal democracy are striving to reduce intermediacy, 
striving to take the initiative in everyday life in a more direct way. It is 
then that the citizen comes to regard intermediation as something of his own 
that is inescapable, genuine, close, efficient, transparent and 
representative. Therefore, we should not be surprised today to find a state 
of crisis in the political, religious, trade-union and cultural forms of 
intermediation, and even in that great intermediator, the State itself. 
This last point is especially useful and relevant as we turn to an 
examination of the present state of our Organization, for, in our view, what 
has come to be called the crisis of the United Nations seems to be in essence 
nothing other than a crisis of intermediation. I say this because in fact we 
have always thought that the United Nations represents the most advanced 
mechanism of intermediation on Earth but that, in order to continue to be 
such, it must adapt itself to the newly emerging global scenarios of the 
revolution of democracy. 
For nearly half a century after its inception, the United Nations played 
the privileged role of intermediary during the era of hegemonic blocs and the 
cold war. That indicated the quantity and quality of intermediation possible 
within that context, at the same time creating a way of sharing international 
power and a method of managing the dynamics of consensus and dissent, within 
the prevailing balance, managing in that context to determine even its own 
structure, organization and functioning. Under that old order, the United 
Nations achieved great credibility. And although in many places peace was not 
always preserved, the Organization achieved something that appeared 
impossible: prevention of a nuclear conflagration between opposing and 
seemingly irreconcilable blocs. 
But things have changed dramatically and, with them, so must our 
Organization. In saying this I believe I am voicing what all of us in the 
Assembly are thinking. It is clear that the new world order needs new 
credibility, which the United Nations must earn. The citizens and nations of 
global democracy are placing unavoidable challenges before our Organization, 
challenges that require us to adapt its structures, modernize its machinery 
and identify new priorities and thus the new intermediation that is possible 
in terms of quantity and quality. And, with no other aim in mind than that of 
seeking answers, allow me to illustrate these ideas by describing a few 
selected developments which, in addition to being new, have the common feature 
of having gained global proportions, which makes them particularly deserving 
of the Organization's keenest attention. 
The first of these is what I would describe as the dialectic of the 
universal and the particular, or, alternatively, the dialectic of 
universalisms and particularisms. I am referring to the obvious fact that 
peoples today are expressing two attitudes that are seemingly contradictory 
but are none the less part of the same dynamic. 
On the one hand they are striving for complementarity through processes 
of integration that are laying out ever broader geographical, political, 
economic and commercial areas that already constitute a new world geography. 
On the other hand, simultaneously and paradoxically, those same peoples and 
citizens are reaffirming their identity and their essence, sometimes 
intransigently demanding their own cultural, historic, religious, and 
immediate political frameworks. In an apparent contradiction, they seem to be 
trying to experience, simultaneously and complementarily, the great and the 
small, the longer-term and the immediate, the universal and the particular. 
The second of these developments arises from the fact that the market 
economy has gained ascendancy in the same manner as democracy and, together 
with them, the awareness of a better life and the need for well-being and 
human and social development have also become global. Consequently, we face 
as never before the urgent need for a form of solidarity that will enable us 
to hit upon an appropriate relationship between the market economy, democracy, 
and human development. That solidarity, by emphasizing social development 
and, for many of our countries, in a frontal assault upon poverty, will enable 
us also to redefine the foundations of new social legitimacy for States, 
internally and internationally. 
The third development has to do with something that we agreed upon at the 
recent Conference in Rio de Janeiro. We live in a single global ecosystem and 
we are all jointly responsible for its conservation and clean-up. We also 
agreed that little purpose would be served by preserving a world to be 
inhabited by an impoverished human race, which clearly implies that the 
ecological stewardship of the planet does not run counter to our peoples' 
needs for development. Consequently, it remains for us promptly to endow the 
Commission on Sustainable Development with the resources, powers and machinery 
it will need to fulfil the objectives we have set for ourselves. That means 
implementing Agenda 21, a true plan of action for the next century, as a point 
of departure for offsetting the historical environmental debt we have spoken 
of in other forums. 
The fourth development pertains to technology. In the joint 
deliberations the Presidents of the Ibero-American countries engaged in to 
mark the Quincentennial of 1492, we concluded that the final explanation for 
all colonial processes is to be found in a confrontation in which the winner 
achieves ascendancy by virtue of his technological superiority, and that this 
first technological defeat lies at the root of dependency and 
marginalization. We then agreed that in order to redress that situation it 
was necessary to share technological power more democratically, and that one 
appropriate way to do so might well be to declare as the common heritage of 
mankind those basic technologies that are indispensable to satisfy adequately 
the equally basic rights of mankind: health, nutrition, education and 
housing. I venture to reiterate that initiative before the Assembly with an 
explicit proposal by Bolivia to the international community that we should 
seek participatory, creative and markedly personal machinery that would become 
the main thrust of the work of the social summit we should now convene. 
The fifth, and last, development I wish to bring to the attention of the 
Assembly relates to a right which is already recognized under Article 19 of 
the Universal Declaration of Human Rights of our Organization, which states 
that everyone has the right to 
"seek, receive and impart information and ideas through any media and 
regardless of frontiers." (resolution 217 (III). Article 19) 
Representatives will surely agree that in recent decades technology has 
turned information, too, into a phenomenon of equally global proportions. At 
the same time, the universal revolution of democracy has instilled an 
unprecedented awareness among citizens of their right to inform and be 
informed. That growing awareness is in turn linked to the observable fact 
that the gap now separating the well-informed citizen from the poorly informed 
citizen seems quantitatively and qualitatively greater, or at least equal to, 
that other gap separating extremes of wealth and poverty. 
All of this leads us, in modern terms, to the perception that information 
has become the Gordian knot or, if you wish, the crossroads of human rights. 
Indeed, although it may appear an arbitrary simplification, the 
better-informed citizen eats more and better than the citizen who is not 
well-informed and has greater opportunities, among other things, to obtain 
access to better health and education. The problem becomes all the more acute 
when, as mentioned earlier, information today has become a phenomenon that is 
increasingly dependent on advanced technology and, consequently, the exercise 
of the right conferred by the aforementioned Article 19 of the Declaration 
really depends on each citizen's greater or lesser opportunity to have access 
to technology on an equal footing. 
I believe that a matter of such great importance requires special 
treatment and attention on the part of our Organization. With that in mind, 
it seems most appropriate to suggest that serious and urgent consideration be 
given to the inclusion as a central focus of the World Conference on Human 
Rights in 1993 the topic of citizens' information. I say "citizens'" 
information because I am not referring to that other matter, relating more to 
information among nations, which came to be known as the "new international 
information order". Rather, I am referring to the citizens' right to 
information and to the urgent need to guarantee, in principle and in reality, 
equality for mankind with regard to information. 
I wish to share with the Assembly my impression that, if we keep up with 
history in moving along this road, we will be arming mankind against what 
might be the most serious threat to democracy: the new authoritarianism, or, 
if you prefer, the great dictatorship of the twenty-first century - the 
perverse, systematic, sophisticated, invisible and elusive subjugation of the 
citizens to the distorted and monopolistic control of information technology. 
Allow me now to devote a few moments of my statement to recent 
developments in my country. The curtain has just fallen on a period which is 
now gone, perhaps never to return. In my country, the signs of new times are 
much more visible than in other regions. Members here have themselves often 
expressed that judgment and often urged and encouraged the efforts of my 
people, who may now take pride in achievements that have impressed sceptics 
and enlightened those whose minds were weighed down by the weary logic of the 
past. 
Bolivia is a nation at peace, and, collectively and individually, it is 
perhaps one of the safest on the continent. It has consolidated its 
democratic system and is making concordance the basic instrument of its 
political endeavours. 
On 9 July, all my country's political parties Government and 
opposition, right and left made a solemn commitment to carry forward in the 
coming months the basic tasks of modernizing the State and society through 
judicial, electoral and educational reforms, reforms in the administrative and 
political machinery and, finally, reforms in the Constitution itself. 
How encouraging it is to have left behind the Bolivia of factionalism, 
one of the nightmares of the twentieth century, and to be entering the 
twenty-first century free of those shackles. 
We have built, first, financial stability and, then, growth. To do this, 
it was necessary to face squarely the need to carry out the in-depth reform 
and modernization of the economic system. That reform stands on four 
foundations: stimulating competitiveness in the economy and freeing it from 
tariff barriers, subsidies and State protection; expanding the scope for 
private initiative in order to achieve the broadest citizen participation in 
economic growth; stimulating investment, generating employment and extending 
the benefits of development to the majority of Bolivians; and transforming the 
State into an efficient manager respectful of solidarity, and into the main 
party responsible for infrastructure and human development. 
In this way, and based on the wisdom and capabilities of its people, 
Bolivia has achieved the lowest rates of inflation in South America in the 
last three years. At the same time, its growth rate was one of the highest in 
the region, and per capita income has grown systematically during my 
Administration. 
All of this has brought us to a time of happiness and harmony. For the 
first time in my country's contemporary history, there are more Bolivians 
coming back than leaving, and more money flowing in than flowing out of 
Bolivia. Never before has so much been invested in health, education and 
basic sanitation, simply because we have never had as much access as we have 
today to concessional resources, which are coming to Bolivia thanks to the 
international community's confidence in the responsible way in which my 
country is being governed. We are building an optimistic Bolivia, a Bolivia 
with a future and with international stature. 
While Bolivia is a country which reaches the Atlantic through the major 
watercourses of the Amazon and the Rio de la Plata, it is by history, 
geography and culture a country of the Pacific Ocean. There is no better 
place than this forum of peace for me to reiterate that an unjust war deprived 
us of the status of a maritime nation, in which our life as a republic began, 
and thereby turned Bolivia into a country without a seacoast. The Bolivian 
people will never give up its aspiration to the sea and to a sovereign and 
useful presence on the Pacific coast. It matters not how much effort and 
sacrifice may be required in pursuit of that objective. 
To this end, we have laid out a strategy of peace and integration, a 
gradual and pragmatic strategy by which an appropriate solution to Bolivia's 
landlocked situation can be found that could be generally and mutually 
beneficial to the countries of the region. Proof of the soundness and impact 
of that strategy is the outcome of the Mariscal de Santa Cruz agreements 
signed with Peru on 24 January in the southern city of Ilo. Although not 
encompassing the sovereignty to which we aspired, and although not in the 
location which historically is rightfully ours, agreement has been reached on 
a commercial and industrial duty-free zone and on administration of the port 
by Bolivian and Peruvian entrepreneurs. Moreover, a tourism area of 
5 kilometres of beach has been granted, and it has already been named 
"Boliviamar". 
Three years ago I described to the Assembly Bolivia's national strategy 
to fight the production of, trafficking in and illicit consumption of 
narcotics, a strategy which my Government was then beginning to implement, 
asking the international community for its understanding and support. In 1989 
there were reasons to fear that drug trafficking might irremediably corrode 
the political and institutional system of Bolivia, that it might come to 
dominate the economy as a whole and might lead, sooner or later, to escalating 
violence. Although at that time there were doubts as to Bolivia's ability to 
carry out the plan, today I can say categorically that cocaine traffic has 
ceased to be a strategic risk for Bolivia. 
Bolivia is proof that the struggle against drug trafficking not only is 
possible but can also be successful. Against the temptation to yield to 
discouragement and pessimism, Bolivia stands out as a symbol, as a banner of 
hope and optimism. We have systematically reduced the areas devoted to coca 
growing; we have reduced the production of paste and cocaine hydrochloride; we 
have taken firm action in the selection of specialized personnel, following 
criteria of efficiency and honesty; and we have broken up the main networks of 
drug trafficking in Bolivia by means of a decree-law known as the "Repentance 
Decree", as a result of which the leaders of these organizations are now in my 
country's jails. 
All this was possible because we managed to avoid the imposition from 
outside of concepts and plans ill-suited to our national reality. On the 
contrary, we forged ahead with a peaceful struggle, ruling out the 
militarization of the struggle and spared the country from the confrontation 
and violence which had occurred elsewhere. In the light of this unquestionably 
positive picture, Bolivia asks the international community to redouble its 
efforts to reduce consumption, to control chemical precursors and to increase 
quantitatively and qualitatively the resources allocated to improved 
functioning of alternative development mechanisms, Bolivia's substantive 
contribution to the body of knowledge on this topic. 
Above all, we ask most earnestly that the coca leaf not be confused with 
cocaine: the coca leaf is a good thing and is an expression of an age-old 
cultural tradition originating in the Andes; cocaine, by contrast, is foreign, 
alien, and came from outside. 
From this rostrum, I pay a tribute to all the Bolivians who made possible 
the enormous advances we have achieved in this fight against one of the 
cruelest and most pernicious forms of corruption in contemporary society. I 
wish to express my special thanks to the self-sacrificing workers and farmers 
of my country. 
Tomorrow, at the offices of the Interamerican Development Bank in 
Washington, intergovernmental meetings will begin with a view to defining the 
composition of the governing board of the Development Fund for Indigenous 
Peoples of Latin America and the Caribbean, created on the initiative of the 
Ibero-American countries meeting at the Guadalajara and Madrid summits. 
Bolivia, a country of original indigenous stock, like so many others of 
our continent, asks the international community to support this programme, 
which is vital for the lives of many men and women, especially as we prepare 
to celebrate 1993 as the International Year for the World's Indigenous People 
with the theme of "Indigenous people a new partnership". 
This is the forty-seventh session of the General Assembly. But for the 
peoples of the Americas, and in particular the Ibero-American peoples, this 
session marks the quincentennial of 1492. It is therefore a psychological 
reality for us that one chapter of history is drawing to a close and another 
is opening, one in which mankind will continue its tireless search, 
discovering and building new worlds. 
That is why Bolivia, a peaceful country of the South, which is 
experiencing the profound challenges of development, is also concerned about 
the fate of the industrialized North, where, following the natural euphoria 
after the end of the cold war and the victory of democracy, there have been 
worrying signs of uncertainty, lack of confidence and pessimism. I say I am 
concerned about the North because, in contrast with the past, we are now all 
living in one global political ecosystem, where threats, risks, victories and 
failures have repercussions for us all. 
For its part, Bolivia is prepared, together with other countries, to run 
the shared risk of building a new and better world. In that endeavour, there 
is only one requirement: that no one ignore anyone else. 